Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 1 dated as of March 6, 2009 (this “Amendment”), among INDALEX
HOLDINGS FINANCE, INC., a Delaware corporation (“Holdings”), INDALEX HOLDING
CORP., a Delaware corporation (the “Parent Borrower”), the SUBSIDIARY PARTIES
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) under the Domestic Security Agreement referred to below,
to the AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT dated as of May 21, 2008
(as amended, supplemented or otherwise modified prior to the effectiveness of
this Amendment, the “Domestic Security Agreement”), among Holdings, the Parent
Borrower, the Subsidiary Parties party thereto and the Administrative Agent. 
Capitalized terms used in this Amendment but not otherwise defined shall have
the meanings assigned to such terms in the Domestic Security Agreement.

 

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrowers on the terms and subject to the
conditions set forth therein;

 

WHEREAS Holdings, the Borrowers, the Subsidiary Loan Parties, the Lenders and
the Administrative Agent have entered into Amendment No. 2, Waiver and Agreement
to the Credit Agreement, dated as of the date hereof (the “Waiver”), to effect
certain waivers, amendments and agreements set forth therein;

 

WHEREAS the effectiveness of the Waiver is conditioned upon the amendment of
certain provisions of the Domestic Security Agreement; and

 

WHEREAS the undersigned parties are willing to amend such provisions of the
Domestic Security Agreement subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 


SECTION 1.  AMENDMENTS TO SECTION 1.02.  SECTION 1.02 OF THE DOMESTIC SECURITY
AGREEMENT IS HEREBY AMENDED BY DELETING IN ITS ENTIRETY EACH OF THE FOLLOWING
DEFINED TERMS IN SUCH SECTION:  “FIRST ACTIVATION PERIOD”, “FIRST ACTIVATION
PERIOD NOTICE”, “SECOND ACTIVATION PERIOD NOTICE”, “TERMINATION PERIOD” AND
“TERMINATION PERIOD NOTICE”.


 


SECTION 2.  AMENDMENT TO SECTION 3.06.  SECTION 3.06(C) OF THE DOMESTIC SECURITY
AGREEMENT IS HEREBY AMENDED BY REPLACING THE PROVISO TO SUCH SECTION WITH THE
FOLLOWING TEXT:


 

provided that, on the Amendment No. 2 Effective Date, the Administrative Agent
shall (i) send a notice to each bank where any Grantor maintains a

 

--------------------------------------------------------------------------------


 

Receivables Account (each, a “Receivables Account Bank”) that commences a period
during which the applicable Receivables Account Bank shall cease complying with
any instructions originated by the applicable Grantor and shall comply with
instructions originated by the Administrative Agent directing dispositions of
funds, without further consent of the applicable Grantor and (ii) apply (and
allocate) the funds in each Receivables Account pursuant to Section 2.10(b) of
the Credit Agreement.

 


SECTION 3.  AMENDMENTS TO SECTION 4.02.  SECTION 4.02 OF THE DOMESTIC SECURITY
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)  BY DELETING IN ITS ENTIRETY CLAUSE SECOND OF SUCH SECTION AND REPLACING IT
WITH THE FOLLOWING TEXT:


 

SECOND, until the Discharge of Revolving Lender Claims (except in respect of the
Canadian Secured Obligations) has occurred, to the payment of the U.S. Secured
Obligations (other than the U.S. Term Obligations) (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the U.S. Secured Obligations (other than the U.S. Term Obligations) owed to them
on the date of any such distribution);

 


(B)  BY INSERTING THE FOLLOWING NEW CLAUSE THIRD IMMEDIATELY AFTER CLAUSE SECOND
OF SUCH SECTION AND RENUMBERING THE REMAINING CLAUSES OF SUCH
SECTION ACCORDINGLY:


 

THIRD, until the Discharge of Revolving Lender Claims has occurred, to the
payment of the Canadian Secured Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Canadian Secured Obligations owed to them on the date of any such
distribution);

 


SECTION 4.  CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF THE DATE FIRST WRITTEN ABOVE WHEN (A) THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED FROM HOLDINGS, THE PARENT BORROWER AND EACH
SUBSIDIARY PARTY EITHER (I) A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AMENDMENT AND (B) THE WAIVER SHALL HAVE BECOME
EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


 


SECTION 5.  DOMESTIC SECURITY AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS AMENDMENT (A) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
LENDERS, THE ADMINISTRATIVE AGENT, HOLDINGS, THE PARENT BORROWER OR ANY OTHER
LOAN PARTY UNDER THE DOMESTIC SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
(B) SHALL NOT ALTER,


 


2

--------------------------------------------------------------------------------



 


MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE DOMESTIC SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO
ENTITLE HOLDINGS, THE PARENT BORROWER OR ANY OTHER LOAN PARTY TO ANY FUTURE
CONSENT TO, OR WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
DOMESTIC SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT
CIRCUMSTANCES.  AFTER THE DATE HEREOF, ANY REFERENCE IN THE LOAN DOCUMENTS TO
THE DOMESTIC SECURITY AGREEMENT SHALL MEAN THE DOMESTIC SECURITY AGREEMENT AS
MODIFIED HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 6.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 6.09(B), 6.09(C),
6.09(D) AND 6.10 OF THE DOMESTIC SECURITY AGREEMENT AS IF SUCH SECTIONS WERE SET
FORTH IN FULL HEREIN.


 


SECTION 7.  COUNTERPARTS; AMENDMENT.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT. 
THIS AMENDMENT MAY NOT BE AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT
PURSUANT TO A WRITING SIGNED BY HOLDINGS, THE PARENT BORROWER, EACH SUBSIDIARY
PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER WHOSE CONSENT IS REQUIRED IN
CONNECTION WITH SUCH AMENDMENT OR WAIVER PURSUANT TO SECTION 9.02(B) OF THE
CREDIT AGREEMENT AND SECTION 6.02 OF THE DOMESTIC SECURITY AGREEMENT.


 


SECTION 8.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:   CFO

 

 

 

 

 

INDALEX HOLDING CORP.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:   CFO

 

 

 

 

 

INDALEX INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:   CFO

 

 

 

 

 

CARADON LEBANON, INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

 

 

 

 

DOLTON ALUMINUM COMPANY, INC.,

 

 

 

By

 

 

/s/ Patrick Lawlor

 

 

  Name:  Patrick Lawlor

 

 

  Title:    CFO

 

[Amendment No. 1 Signature Pages]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

By

 

 

/s/ Charles O. Freedgood

 

 

  Name:  Charles O. Freedgood

 

 

  Title:    Managing Director

 

[Amendment No. 1 Signature Pages]

 

--------------------------------------------------------------------------------